Citation Nr: 0819451	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-11 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an effective date earlier than April 27, 1998, 
for the grant of service connection for degenerative disc 
disease, lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service from July 1967 to January 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claim for an effective date 
earlier than April 27, 1998, for the grant of service 
connection for postoperative residuals, degenerative disc 
disease, lumbar spine.  He perfected a timely appeal as to 
that decision.  

The veteran appeared and offered testimony at a hearing 
before a Decision Review Officer (DRO) at the RO in June 
2006.  A transcript of that hearing is of record.  



FINDINGS OF FACT

1.  The veteran filed a claim for service connection for a 
back injury in February 1989.  

2.  A VA examination in April 1989 revealed a full range of 
motion in the low back without spasm.  The diagnosis was 
negative low back examination.  

3.  In June 1989, the RO awarded service connection for 
status post laminectomy, thoracic spine, effective February 
1, 1989.  The veteran was informed in writing of the decision 
and of his appellate rights later that month, and he did not 
appeal.   

4.  On April 27, 1998, the RO received a claim for an 
increased rating for the thoracic spine disorder.  


5.  A VA compensation examination, conducted in September 18, 
1998, reported diagnoses of status following laminectomy at 
T5/6 and T9/10 with history, allegedly, of an L4/5 disk that 
was not removed with a deterioration of the L4/5 disk and 
chronic lumbar pain.  

6.  In December 1998, the RO granted service connection for 
degenerative disc disease with bulging disc L5, lumbar spine, 
and assigned an effective date of April 27, 1998.  The 
veteran did not appeal that rating decision, and it became 
final in December 1999.

7.  In March 2005, the veteran filed the current claim for an 
earlier effective date for the grant of service connection 
for postoperative residuals of degenerative disc disease of 
the lumbar spine.  

8.  The veteran's free-standing claim for an earlier 
effective date for the grant of service connection for 
postoperative residuals, degenerative disc disease of the 
lumbar spine, is barred as a matter of law.  


CONCLUSIONS OF LAW

1.  The December 1998 rating decision, assigning an effective 
date of April 27, 1998, for the grant of service connection 
for postoperative residuals of degenerative disc disease of 
the lumbar spine is final.  38 U.S.C.A. § 7105(c) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.302(a) (2007).  

2.  The claim for an effective date earlier than April 27, 
1998, for the grant of service connection for postoperative 
residuals of degenerative disc disease of the lumbar spine is 
denied as a matter of law.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110, 7104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.400, 20.200, 20.201, 20.202, 20.302, 20.1100, 
20.1103 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In this case, VA satisfied its duty to notify by means of a 
letter dated in April 2005 from the RO to the veteran which 
was issued prior to the RO decision in July 2005.  That 
letter informed the veteran of what evidence was required to 
substantiate the claim, and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
December 2005 SOC and the July 2006 SSOC provided the veteran 
with an additional 60 days to submit additional evidence.  
Thus, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

Despite initial inadequate notice provided to the veteran on 
the potential disability rating or effective date elements of 
his claim, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in a July 2006 SSOC and in a July 2006 letter from 
the RO.  

In the aggregate, the veteran and his representative have 
demonstrated actual knowledge of, and have acted upon, the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that the appellant and his 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled as 
contemplated under pertinent guidelines.  Any presumption of 
error as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish an earlier effective date for the 
grant of service connection for degenerative disc disease of 
the lumbar spine, given that the veteran has offered 
testimony at a hearing before a DRO at the RO, given that he 
has been provided all the criteria necessary for establishing 
earlier effective dates, and considering that the veteran is 
represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), hold that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual background

The record indicates that the veteran served on active duty 
from July 1967 to January 1989.  He was treated in 1984 and 
1985 for complaints of low back pain, and he was diagnosed 
with low back strain.  In May 1987, he was seen for 
complaints of back pain; he was diagnosed with myalgias.  An 
examination in October 1987 revealed no evidence of lumbar 
radiculopathy.  On the occasion of the retirement 
examination, in October 1988, the veteran reported a history 
of recurrent back pain; however, clinical evaluation of the 
spine was normal.  

The veteran filed a claim for entitlement to service 
connection for a back injury in February 1989.  He was also 
afforded a VA examination in April 1989, at which time he 
reported severe back pain.  Examination the lower back 
revealed a full range of motion without spasm.  The diagnosis 
was postoperative thoracic disc, per history, and negative 
low back examination.  By a rating decision of June 1989, the 
RO granted service connection for status post laminectomy, 
thoracic spine, effective February 1, 1989.  The veteran was 
informed in writing of the decision and of his appellate 
rights later that month, and he did not initiate an appeal.  

In a statement in support of claim (VA Form 21-4138), 
received April 27, 1998, the veteran requested an increased 
rating for his thoracic spine disorder.  Submitted in support 
of his claim was a medical statement from Dr. Odilon 
Alvarado, dated in April 1998, indicating that the veteran 
had continued back pain and had appointments on a regular 
basis because of degenerative disc disease.  A VA examination 
report, dated in September 1998, reflects a diagnosis of 
degenerative disc disease, L5-S1.  

By a rating action in December 1998, the RO granted service 
connection for degenerative disc disease with bulging disc 
L5, lumbar spine, and assigned an effective date of April 27, 
1998.  The veteran was informed of that determination and of 
his appeal rights by way of a letter dated December 21, 1998.  
He did not file an appeal within the appellate period, and 
the claim became final.  

In a statement in support of claim (VA Form 21-4138), 
received in March 2005, the veteran indicated that he was 
seeking an earlier effective date for the grant of service 
connection for his degenerative disc disease of the lumbar 
spine.  

At his personal hearing in June 2006, the veteran indicated 
that he had filed a claim for a back injury in 1989, and that 
he was unaware that there are different sections of the back 
and he had to specify the section for which he was seeking 
service connection.  He averred that he had started having 
problems with his lower back during basic training, and later 
began having back trouble from 1967 onward.  He indicated 
that, while he did receive notice of the initial rating 
decision in June 1989, he did not realize that there was a 
difference between the thoracic and lumbar spines.  The 
veteran said he had problems with his low back in service, 
later had problems in 1987, and he continues to experience 
back problems.  

III.  Legal Analysis - Earlier Effective Date

The veteran and his representative contend, in essence, that 
an effective date earlier than April 27, 1998, for the grant 
of service connection for degenerative disc disease with 
bulging disc L5, lumbar spine, is warranted in this case.  He 
states that his grant of service connection for degenerative 
disc disease of the lumbar spine should be awarded from the 
date of his initial claim for service connection for a back 
injury, as he has had the disorder since his active service, 
and he was not aware that there are distinctions among the 
different parts of the back.  He also argues that his lumbar 
disc disease caused his thoracic spine disorder, and that he 
should be granted an effective date for the lumbar spine, 
similar to the date assigned for the thoracic spine disorder.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400(b)(2).  

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after an SOC has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  An NOD must (1) express disagreement with a 
specific determination of the agency of original jurisdiction 
(here, the RO); (2) be filed in writing; (3) be filed with 
the RO; (4) be filed within one year after the date of 
mailing of notice of the RO decision; and (5) be filed by the 
claimant or the claimant's authorized representative.  While 
special wording is not required, an NOD must be in terms that 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  Gallegos v. 
Gober, 283 F.3d 1309 (Fed. Cir. 2002).  

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result.  38 C.F.R. § 20.201.  The NOD and 
substantive appeal must be filed with the agency of original 
jurisdiction which issued the notice of the determination 
being appealed.  38 C.F.R. § 20.300.  

A substantive appeal consists of a properly completed VA Form 
9, (Appeal to the Board of Veterans' Appeals) or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the issuance of the SOC or within the remainder 
of the one-year period from the date of mailing notification 
of the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A 
substantive appeal should set forth specific allegations of 
error of fact or law related to specific items in the SOC and 
clearly identifies the benefit sought on appeal.  38 U.S.C.A. 
§ 7105(d) (3); 38 C.F.R. § 20.202.  

If a decision by the RO goes unappealed, such is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part.  38 C.F.R. § 3.104(a).  If a claimant wishes to 
reasonably raise CUE, "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  

For the reasons discussed below, the Board finds that the 
veteran is not entitled to an effective date earlier than 
April 27, 1998, for the grant of service connection for 
degenerative disc disease, lumbar spine.  

Even if the Board considers the veteran's premise that the 
original claim for service connection for back injury in 
February 1989 included the lower back, the VA examination of 
April 1989 reported a normal low back examination.  The RO 
subsequently granted service connection for a thoracic spine 
disorder, and specifically noted that there was no evidence 
of a low back disability.  The Board notes that the veteran 
was notified of that decision and did not file an NOD, so the 
decision became final.  Therefore, to the extent that the 
veteran's February 1989 claim may be interpreted as having 
raised a claim for service connection for a low back 
disorder, the claim was denied and did not thereafter remain 
pending.  

As noted above, in a rating action in December 1998, the RO 
granted entitlement to service connection for degenerative 
disc disease with bulging disc L5, lumbar spine, and assigned 
an effective date of April 27, 1998.  The veteran was 
informed of that determination and of his appeal rights by 
way of a letter dated December 21, 1998.  He did not appeal 
that decision.  No correspondence was received from the 
veteran within one year of December 21, 1998, expressing 
disagreement with the effective date assigned for the grant 
of service connection for degenerative disc disease, lumbar 
spine.  See 38 C.F.R. §§ 20.201, 20.302(a).  Therefore, that 
decision is final.  

In March 2005, the veteran filed a claim for an earlier 
effective date for the grant of service connection for 
degenerative disc disease, lumbar spine.  

The Court of Appeals for Veterans Claims has held that there 
is no basis in law for a "freestanding" claim for an 
earlier effective date which can be raised at any time.  Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).  A final decision can 
only be overcome by a request for revision based on CUE, or 
by a request to reopen the previously final decision based 
upon new and material evidence.  See 38 U.S.C.A. §§ 5108, 
5109A; 38 C.F.R. §§ 3.105(a), 3.156(a).  Because the proper 
effective date for an award of service connection based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, only a request for revision premised on 
CUE could result in the assignment of an earlier effective 
date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2); 
Leonard v. Nicholson, 405 F.3d 1333 (2005).  As the veteran's 
request herein may not be reasonably construed as a claim 
based upon CUE, and the RO has not developed the issue as 
such, the Board finds no allegation of fact or law upon which 
relief may be granted.  To find otherwise, the Board would 
err in entertaining an improper "claim" without imposing 
the strictures of finality.  Rudd, 20 Vet. App. at 300.  
Accordingly, the veteran's claim must be dismissed as legally 
insufficient.  38 U.S.C.A. § 7105(d)(5).  

Accordingly, the veteran's free-standing claim for an earlier 
effective date for the grant of service connection for 
degenerative disc disease of the lumbar spine must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of lack of 
legal merit).  


ORDER

An effective date prior to April 27, 1998, for the grant of 
service connection for degenerative disc disease of the 
lumbar spine is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


